     6:18-cv-00108-RAW Document 313 Filed in ED/OK on 07/13/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special                           )
Administrator of the Estate of BILLY WOODS,          )
Deceased,                                            )
                                                     )
                              Plaintiff,             )
                                                     )
v.                                                   )       Case No. 18-CV-108-RAW
                                                     )
BOARD OF COUNTY COMISSIONERS                         )
OF MUSKOGEE COUNTY, OKLAHOMA,                        )
                                                     )
                              Defendant.             )

     DEFENDANT BOARD’S BRIEF REGARDING MUNICIPAL LIABILITY AND
                 CONTRACTUAL DUTIES/VIOLATIONS

       Defendant Board of County Commissioners of Muskogee County, Oklahoma

(“Defendant” or “Defendant Board”) submits the following Brief regarding municipal liability

and contractual duties/violations.

                                      BRIEF IN SUPPORT

       Plaintiff’s counsel has directed the jury’s attention to various provisions in the “Regional

Secure Detention” contract between Defendant Board and the Office of Juvenile Affairs

(Plaintiff’s Exhibit 52), including the contractual provision that “[t]he existence of a subcontract

shall not relieve Contractor of any responsibility for performing the Contract.” 1 But this is a

contractual duty between the Board and OJA, and this is not a breach of contract lawsuit.

Instead, Plaintiff’s claims against the Defendant Board have brought under 42 U.S.C. § 1983,

based upon principles of municipal liability, for the alleged violation of Billy Woods’ federal

constitutional rights. And in that regard, to establish liability against Defendant Board under §



1
  This provision means, in other words, that if the subcontractor (here, MCCOYS) fails to satisfy
the terms of the contract, than OJA can look to the Board for performance.
                                                 1
    6:18-cv-00108-RAW Document 313 Filed in ED/OK on 07/13/20 Page 2 of 5



1983, Plaintiff must prove that there was an underlying constitutional violation by an agent or

employee of Defendant Board, that such violation was caused by a policy or custom of

Defendant Board, and that the policy or custom “was enacted or maintained with deliberate

indifference to an almost inevitable constitutional injury.” Harte v. Bd. of Comm’rs of Cty. of

Johnson, Kansas, 864 F.3d 1154, 1195 (10th Cir. 2017) (quoting Schneider v. City of Grand

Junction Police Dept., 717 F.3d 760, 769 (10th Cir. 2013)); see also Donahue v. Wihongi, 948

F.3d 1177, 1199 (10th Cir. 2020) (municipal entities ‘“may not be held liable where there was no

underlying constitutional violation by any of its officers”’) (quoting Hinton v. City of Elwood,

997, F.2d 774, 784 (10th Cir. 1993)); see also Waller v. City & Cty. of Denver, 932 F.3d 1277,

1283 (10th Cir. 2019) (“Instead, ‘the government as an entity’ may only be held liable ‘when

execution of a government’s policy or custom’ . . . ‘inflicts the injury.’”) (quoting Monell v. New

York City Dept. of Soc. Servs., 436 U.S. 658, 694 (1978)).

       In other words, “to prove a § 1983 claim against a municipality, a plaintiff must show the

existence of a municipal policy or custom which directly caused the alleged injury.” Pyle v.

Woods, 874 F.3d 1257, 1266 (10th Cir. 2017); see also Connick v. Thompson, 563 U.S. 51, 60

(2011) (“But, under § 1983, local governments are responsible only for ‘their own illegal acts.”’)

(quoting Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986)); see also Bd. of Cty. Comm’rs of

Bryan Cty., Okla. v. Brown, 520 U.S. 397, 408 (1997) (plaintiff must also demonstrate that,

through its deliberate conduct, the municipality was the “moving force” behind the injury

alleged); Burke v. Regalado, 935 F.3d 960, 998 (10th Cir. 2019) (elements of municipal liability

claim are ‘“(1) official policy or custom[,] (2) causation, and (3) state of mind”’) (quoting

Schneider, 717 F.3d at 770). Furthermore, “[t]he deliberate indifference standard may be

satisfied when the municipality has actual or constructive notice that its action or failure to act is



                                                  2
    6:18-cv-00108-RAW Document 313 Filed in ED/OK on 07/13/20 Page 3 of 5



substantially certain to result in a constitutional violation, and it consciously or deliberately

chooses to disregard the risk of harm.” Schneider, 717 F.3d at 771 (quoting Barney v. Pulsipher,

143 F.3d 1299, 1307 (10th Cir. 1998)). Importantly, “municipal liability in a § 1983 case cannot

be established on a theory of vicarious liability.” Schneider, 717 F.3d at 770; see also Monell,

436 U.S at 690 (“[A] municipality cannot be held liable solely because it employs a tortfeasor.”).

       Here, Plaintiff has directed the jury’s attention to the aforementioned contractual

provisions, claiming that the Board’s contractual duty to OJA to perform the contract should

MCCOYS fail to satisfy the contract’s terms somehow implicates the Board’s constitutional

duties to Billy Woods and/or a violation of those constitutional duties. However, the Board’s

contractual duties to OJA are irrelevant to this suit and further is misleading, prejudicial, and

likely to confuse the jury and therefore should not be allowed under Fed. R. Evid. 401 and 403.

       Indeed, Plaintiff is apparently attempting to substitute the contractual duties between the

Board and OJA with the constitutional duties of the Board to Billy Woods. But, any violation of

a contractual duty does not establish violation of a constitutional duty under § 1983. See

Martinez v. Johnson, 33 Fed. Appx. 395, 396 (10th Cir. 2002) (“Further, Martinez's allegations

that defendants violated state laws and contract provisions do not include an allegation of a

violation of a federally protected right, and therefore, this portion of the complaint was rightfully

dismissed.”); see also Halpin v. Simmons, 33 Fed. Appx. 961, 964 (10th Cir. 2002) (“[plaintiff’s

b]reach of contract claim based upon the theory that he is a third party beneficiary of the

compact agreement between Kansas and Florida fails to state a claim actionable under § 1983”

because it does not constitute a violation of federal law); see also Williams v. Glover, 977 F.2d

597 (10th Cir. 1992) (claims regarding breach of contract “does not implicate any federally

protected right”). Additionally, Plaintiff’s efforts here are little more than an attempt to substitute



                                                  3
    6:18-cv-00108-RAW Document 313 Filed in ED/OK on 07/13/20 Page 4 of 5



vicarious liability and/or contractual duty for the requisite municipal liability standard above-

described. However, it is well established that “municipal liability in a § 1983 case cannot be

established on a theory of vicarious liability.” Schneider, 717 F.3d at 770; see also Monell, 436

U.S. at 690 (“[A] municipality cannot be held liable solely because it employs a tortfeasor.”).

       In sum, the appropriate standard in this case is, as discussed above, whether there was an

underlying constitutional violation of Billy Woods’ constitutional rights that was directly caused

by a policy or custom of the Board. Clearly, therefore, Plaintiff’s continual attempts to conflate

the contractual duties contained within the Board’s contract with OJA with its constitutional

duties to Billy Woods is improper, irrelevant, unduly prejudicial, and likely to confuse the jury,

and therefore should be excluded under Fed. R. Evid. 401 and 403.



                                                     Respectfully submitted,

                                                     s/ Taylor M. Riley
                                                     Andy A. Artus, OBA No. 16169
                                                     Taylor M. Riley, OBA No. 33291
                                                     Michael L. Carr, OBA No. 17805
                                                     COLLINS, ZORN & WAGNER, P.C.
                                                     429 N.E. 50th, Second Floor
                                                     Oklahoma City, OK 73105
                                                     Telephone: (405) 524-2070
                                                     Facsimile: (405) 524-2078
                                                     Email: aaa@czwlaw.com
                                                             tmr@czwlaw.com
                                                             mlc@czwlaw.com

                                                     Attorneys for Defendant Board of
                                                     Commissioners of Muskogee County,
                                                     Oklahoma




                                                 4
    6:18-cv-00108-RAW Document 313 Filed in ED/OK on 07/13/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 13, 2020, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

       Daniel E. Smolen, via electronic mail at: danielsmolen@ssrok.com
       Robert M. Blakemore, via electronic mail at: bobblakemore@ssrok.com
       Bryon D. Helm, via electronic mail at: bryonhelm@ssrok.com
       701 South Cincinnati Avenue
       Tulsa, OK 74119

       -and-

       Joel A. LaCourse, OBA No. 17082
       Caleb Salmon
       LaCourse Law, PLLC
       715 S. Elgin Ave.
       Tulsa, OK 74120
       Telephone:    (918) 744-7100
       Facsimile:    (918) 477-2299
       Email:        Joel@lacourselaw.com

       Attorneys for Plaintiff




                                                    s/ Taylor M. Riley
                                                    Taylor M. Riley




                                                5
